Citation Nr: 1524506	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  14-00 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for sleep apnea has been received.

2.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD) and/or asthma.  


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2001 to December 2007.  

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions in which the RO reopened the Veteran's previously denied claim for service connection for sleep apnea but denied the claim on the merits.  

In October 2013, the RO issued a statement of the case (SOC), and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2013.  

As regards characterization of the appeal, it is noted that, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen the claims for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the previously-denied claims has been received, the Board has characterized these matters, accordingly.  Moreover, given the Board's favorable disposition of the request to reopen the claim for service connection for sleep apnea, the Board has characterized that portion of the appeal as now encompassing both matters set forth on the title page.  

The Board notes that since the November 2013 supplemental statement of the case (SSOC), new evidence in the form of VA treatment records were associated with the claims file.  While the Veteran has not submitted a waiver of initial agency of original jurisdiction (AOJ) consideration of this additional evidence, the Board finds that such evidence is not relevant to the underlying claim for sleep apnea; thus, a waiver is not necessary.  

The Board's decision to reopen the claim for service connection for sleep apnea is set forth below.  The claim for service connection for sleep apnea, on the merits, is addressed in the remand following the order; this matter is being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim herein decided have been accomplished.  

2.  In a November 2008 decision, the RO denied the Veteran's claim for service connection for sleep apnea.  Although notified of the denial and of his appellate rights via a November 2008 letter, the Veteran did not initiate an appeal of that denial, and no pertinent exception to finality applies.  

3.  New evidence associated with the claims file since the November 2008 denial relates to an unestablished fact necessary to substantiate the claim for service connection for sleep apnea and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's November 2008 denial of service connection for sleep apnea is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 38 C.F.R. § 3.156, 20.302, 20.1103 (2014).  

2.  As additional evidence received since the RO's November 2008 denial is new and material, the criteria for reopening the claim for service connection for sleep apnea are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  

Given the favorable disposition of the Veteran's request to reopen the claim for service connection for sleep apnea, the Board finds that all notification and development action needed to render a fair decision on this aspect of the appeal has been accomplished.  

Under the legal authority in effect at the time of prior denials and currently, service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. § 1131 (West 2007 and 2014); 38 C.F.R. § 3.303 (2007-2014).  

By way of background, the Veteran filed a claim for service connection for sleep apnea in July 2008.  In November 2008, the RO denied the claim on the basis that the Veteran's condition did not occur in and was not caused by service.  

The evidence then of record consisted of the Veteran's service treatment records (documenting sleep disturbance), an August 2008 VA examination report (documenting no symptoms or clinical evidence of sleep apnea), and the Veteran's August 2008 claim reflecting his contention that  sleep apnea was secondary to PTSD.  

Although the Veteran was notified of the denial of the sleep apnea claim and of his appellate rights via a November 2008 letter, he did not file a notice of disagreement with respect to that denial.  See 38 C.F.R. § 20.201 (2014).  Moreover, no evidence relevant to the Veteran's sleep apnea claim or from the time of his military service was received with the one-year period after notice of the November 2008 denial.  See 38 C.F.R. § 3.156(b) and (c).  Indeed, the only correspondence thereafter received from the Veteran was a new November 2009 claim.  Therefore, the RO's November 2008 denial of the claim is final as to the evidence then of record and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The Board notes that following the filing of the Veteran's November 2009 claim, in a February 2010 rating decision, the RO reopened the claim for service connection for sleep apnea but denied the claim on the merits.  Thereafter, within a year of that decision, new evidence pertaining to the Veteran's claim was associated with the claims file, and the RO issued a new rating decision in October 2010, confirming the denial of the Veteran's claim.  The Veteran filed a notice of disagreement (NOD) with that decision in February 2011.  As the Veteran filed an NOD and new and material evidence was received within one year of the February 2010 decision, the Board determines that that rating decision did not become final, the November 2009 claims remains pending, and, for purposes of the Board's analysis, the November 2008 decision is the last final denial of the claim.  See 38 C.F.R. §§ 3.156(a),(b), 20.302; see also Young v. Shinseki, 22 Vet. App. 461 (2009).  

As noted, in November 2009, the Veteran submitted a request to reopen his claim for service connection for sleep apnea.  Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial of the claim is the RO's November 2008 decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-013 (1992).  

Pertinent evidence added to the claim file since the November 2008 rating decision includes VA treatment records, lay statements, and the report of a February 2010 VA examination.  

This evidence reflects a current diagnosis of sleep apnea as well as a possible link between that diagnosis and the Veteran's military service.  In this regard, VA treatment records dated in September 2009 note the Veteran's reports of restless sleep, daytime sleepiness and falling asleep while idle in traffic.  His girlfriend reported witnessing the Veteran snoring and gasping for air at bedtime.  Following a sleep study, the assessment was snoring associated with overall mild obstructive sleep apnea.  A July 2010 buddy statement from the Veteran's in-service roommate service described the Veteran's snoring and choking in his sleep, and reported that he would wake up gasping for air.  In a February 2011 statement, the Veteran's girlfriend reported that, after the Veteran's second tour of duty in Iraq, she would have to wake the Veteran up due to loud snoring and that he stopped breathing in his sleep.  

The Board finds that the above-described evidence, when considered in light of the evidence previously of record, provides a basis for reopening the previously-denied claim.  This evidence is "new" in that it was not before the RO at the time of the November 2008 denial and is not duplicative or cumulative of the evidence previously of record.  Moreover, the evidence is "material" in that it relates to unestablished facts necessary to substantiate the claim for service connection-namely, whether the Veteran's current sleep apnea is related to his military service.  Thus, when considered in light of the evidence previously of record, the additionally-received evidence provides a reasonable possibility of substantiating the claim.  See, e.g., Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for sleep apnea are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  


ORDER

As new and material evidence to reopen the claim for service connection for sleep apnea has been received, to this limited extent, the appeal is granted.  


REMAND

The Board finds that further AOJ action on the claim for service connection for sleep apnea, on the merits, is warranted.  

As noted, the Veteran has contended that he currently has sleep apnea as a result of his military service.  In support, the July 2010 buddy statement from the Veteran's in-service roommate describes witnessing symptoms that may be attributable to sleep apnea.  Alternatively, the Veteran has contended that his sleep apnea is the result of his service-connected PTSD and/or asthma.  

The Veteran's service treatment records dated in August 2007 note sleep disturbance.  Additionally, lay statements from those who knew the Veteran at the time report his symptoms of snoring and gasping for air during sleep while he was in the military, as noted above.  

In connection with the reopened claim, the RO sought a medical opinion In rendering an opinion as to the etiology of sleep apnea.  The February 2010 VA examiner opined that the Veteran's sleep apnea was not caused by or the result of his service-connected asthma.  The examiner noted that current medical literature does not cite asthma as a cause, risk factor, or aggravant of obstructive sleep apnea.  However, the examiner did not address whether the Veteran's sleep apnea was caused or is aggravated by his service-connected PTSD.  The examiner also did not address direct service connection, despite lay evidence indicating a possible relationship between the Veteran's current diagnosis and his military service.  

Under these circumstances, the Board finds that an examination to obtain further medical opinion addressing all applicable theories of entitlement-and which is based on full consideration of the Veteran's documented medical history and assertions, and supported by complete, clearly stated rationale-is needed to resolve the claim for service connection for sleep apnea.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made).  

Therefore, the AOJ should arrange for the Veteran to undergo VA examination, by an appropriate physician, in connection with his sleep apnea claim.  The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may well result in denial of the reopened claim.  See 38 C.F.R. § 3.655(b) (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AOJ should obtain and associate with the claims file (a) copy(ies) of any correspondence referencing the date and time of the examination-preferably, the notice(s) of examination-sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo the requested examination, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records. 

As regards VA treatment records, the claims file currently includes treatment records from the VA Medical Center (VAMC) in Miami, Florida and Orlando, Florida, dated through December 2013 and April 2014, respectively.  Thus, more recent records from these facilities may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Hence, the AOJ should obtain from the Miami and Orlando VAMC and any associated facility(ies)) all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated since December 2013 and April 2014, respectively, following the procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.  

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period to respond.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.  

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.  

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the Miami and Orlando VAMCs (and any associated facilities) all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since December 2013 and April 2014, respectively.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization to obtain any additional evidence pertinent to the claim for service connection for sleep apnea that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within a one-year period).  

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA examination by an appropriate physician for evaluation of his sleep apnea.  

The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  

With respect to sleep apnea, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability:

(a) had its onset during service or is otherwise medically-related to service, to include alleged snoring and gasping for air while sleeping in service; or, if not.  

(b) was caused OR is aggravated (worsened beyond the natural progression) by his service connected PTSD and/or service-connected asthma.  If aggravation is found, the examiner should attempt to quantify the additional disability resulting from aggravation.  

In rendering the requested opinions, the physician must consider and discuss all relevant medical and other objective evidence, as well as all lay assertions.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.  

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).  

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim for service connection for sleep apnea.  

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the reopened claim, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate the claim for service connection, on the merits, light of all pertinent evidence on appeal in light of all pertinent evidence (to particularly include all that added to the claims file since the last adjudication) and legal authority.  

and legal authority.  

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response.  

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals 



Department of Veterans Affairs


